—Order, Supreme Court, Bronx County (Alan Saks, J.), entered October 1, 1997, which, inter alia, denied defendants’ motion to depose the plaintiffs with leave to renew, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, and the motion to depose plaintiffs granted.
CPLR 3106 grants parties the right to depose any person and does not require a prior showing of materiality. The preliminary order relied on by the IAS Court was based on the erroneous assumption that the deposition of plaintiff Appolonia Fasciglione in a related Federal action would completely suffice in this action, although these defendants were not parties to the Federal action and the defendant in the Federal action faced a lesser degree of potential liability. Consequently, it was error here to abrogate the defendants’ right to depose plaintiffs. Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ.